DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 12/27/18.
Claims 1-57 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 1/18/22, 4/8/21 and 3/26/19 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10,18-19, 21-27, 32 and 34-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuzak (U.S. Pub. No. 20100056928 A1), in view of Thommen (U.S. Pub. No. 20180008138 A1).

Regarding to claim 1:

1. Zuzak teach an endoscopic system for use in a light deficient environment comprising: (Zuzak [0247] the present invention can be used for detecting, diagnosing and monitoring disease in live human patients visiting the clinic or during open and closed [light deficient] (endoscopic and laparoscopic) surgical procedures)
an imaging device comprising: a tube; (Zuzak [0010] a laparoscope is a long and rigid tube that is attached to a camera and a light source)
one or more image sensors; and (Zuzak [0191] CCD has a parallel register that is subdivided into alternate columns of sensor and storage areas. The image accumulates in the exposed area of the parallel register and during CCD readout the entire image is shifted under interline mask into a hidden shift register and then proceeds in normal CCD fashion)
a lens assembly comprising at least one optical element corresponding to the image sensor; (Zuzak [0232] FIG. 18 is yet another embodiment of the hyperspectral imager of the present invention. Briefly, the hyperspectral imager includes Xenon lamp assembly (Optronic Labs) 200, broadband light 202 emitted from lamp 200, passes through sub-millimeter slit (Optronic Labs) 204 and in turn passes through collimating lens 206. [0261] As described in part above, the CoolSNAP.sub.ES monochrome camera typical incorporates a SONY ICX-285 silicon chip with Interline-transfer capability. The interline-transfer CCD has a parallel register subdivided into alternate columns of sensor and storage areas. The image accumulates in the exposed area of the parallel register and during CCD readout the entire image is shifted under the interline mask into a hidden shift register)
a display for a user to visualize a scene; (Zuzak FIG. 18 [0041] displaying the spectral image on one or more displays)
an image signal processing controller; and (Zuzak [0026] the processor is defined further as: a computer having image data processing software capable of processing various fluorescence and digital signals; a digital signal processor comprising algorithms for fluorescence analysis; and, an algorithm library for visualizing chemistry on and/or within the imaged one or more fluorescent targets for detection, monitoring and diagnosis)
a light engine, wherein the light engine comprises: (Zuzak [0313] although 80 fs pulses from a Ti:sapphire laser and 200 fs pulses from an ytterbium (Yb):glass laser have been used to generate supercontinuum light, researchers have demonstrated a more-compact and lower-cost portable femtosecond supercontinuum source with a small footprint. Moreover, in other embodiments, the present invention can include a light emitting diode (LED) based illumination source. The source may include a single LED or a plurality of LEDs) 
an illumination source generating a plurality of pulses of electromagnetic radiation; and (Zuzak [0023]  the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm)
and further comprises one or more of: an excitation wavelength of electromagnetic radiation between 513 nm and 545 nm; an excitation wavelength of electromagnetic radiation between 565 nm and 585 nm; an excitation wavelength of electromagnetic radiation between 900 nm and 1000 nm; 
an excitation wavelength of electromagnetic radiation that causes a reagent to fluoresce; or a laser map pattern that is emitted on to a surface of a body tissue. (Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. [0162] A spectral illuminator using DLP technology may be used to excite fluorescence markers, which are native to the tissue (tissue fluorescence) or target, or markers that were injected or painted onto the tissue or target. An optical filter, Liquid Crystal Tunable Filter (LCTF) or other element can be used to pass emitted fluorescence light to a detector)

Zuzak do not explicitly teach a lumen transmitting the plurality of pulses of electromagnetic radiation to a distal tip of an endoscope for generating an image frame, wherein the plurality of pulses of electromagnetic radiation comprises a red pulse, a green pulse, and a blue pulse. 

However Thommen teach a lumen transmitting the plurality of pulses of electromagnetic radiation to a distal tip of an endoscope for generating an image frame, (Thommen [0012] The camera module can include an optical fiber having a distal end disposed within the housing and a proximal end in optical communication with a light source. The lens can be disposed within a lens lumen of a lens barrel and the optical fiber can be disposed in an illumination lumen of the lens barrel. The system can include a diffuser mounted in a recess formed in a distal-facing surface of the lens barrel over the optical fiber. The recess can be crescent-shaped and can substantially follow the perimeter of the lens lumen. A central region of the lens can be. [0093] The light source can be disposed within the housing 104, or can be disposed remotely from the housing. For example, the illumination system can include an optical fiber 116 having a distal end disposed within or in close proximity to the housing 104 and a proximal end in optical communication with a light source disposed remotely from the housing) wherein the plurality of pulses of electromagnetic radiation comprises a red pulse, a green pulse, and a blue pulse. (Thommen [0092] the light source can emit a green electromagnetic partition, a blue electromagnetic partition, and a red electromagnetic partition in any desired sequence which can be combined to form a color image)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zuzak, further incorporating Thommen in video/camera technology. One would be motivated to do so, to incorporate a lumen transmitting the plurality of pulses of electromagnetic radiation to a distal tip of an endoscope for generating an image frame. This functionality will improve efficiency.

Regarding to claim 10:

10. Zuzak teach the endoscopic system of claim 1, wherein the plurality of pulses of electromagnetic radiation is adjustable by a user of the endoscopic light engine. (Zuzak [0200] the wavelengths and interval between wavelengths is user defined through software)

Regarding to claim 18:

18. Zuzak teach the endoscopic system of claim 1, wherein the illumination source generates one or more pulses of electromagnetic radiation using one or more laser emitters. (Zuzak [0309] FIG. 35 major components include, but not limited to: white laser source 350 and spatial light modulator 352, such as a DLP.RTM., used to create one or more light wavelengths or a band spectrum which are captured as raw images 354)

Regarding to claim 19:

19. Zuzak teach the endoscopic system of claim 18, wherein each pulse of electromagnetic radiation results in an exposure frame created by the image sensor, (Zuzak [0322] the present invention describes a "3 shot" illumination method in an integrated DLP hyperspectral imaging (HSI) system which reduces the number of image frames required to generate a processed image that is color-coded based on matching the reflectance of each pixel in an image to known reflectance spectra. Zuzak FIG. 18 [0010] laparoscope is a long and rigid tube that is attached to a camera [sensor]  .. with the help of the laparoscope and a video display, which guides the surgeon for the procedure) and wherein one or more exposure frames are displayed to a user as a single image on the display as part of the video stream. (Zuzak FIG. 18 [0010] with the help of the laparoscope and a video display, which guides the surgeon for the procedure)

Regarding to claim 21:

21. Zuzak teach the endoscopic system of claim 1, wherein the plurality of pulses of electromagnetic radiation transmitted over the time period (Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm) further comprises an excitation wavelength of electromagnetic radiation between 425 nm and 475 nm. (Zuzak [0070] FIG. 16 is a fluorescence image of bilirubin with excitation from 400 nm-500 nm compared to a blank capillary. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm)

Regarding to claim 22:

22. Zuzak teach the endoscopic system of claim 1, wherein the plurality of pulses of electromagnetic radiation transmitted over the time period further comprises an excitation wavelength (Zuzak Fig.2-3 [0222] a bilirubin albumin solution has an absorption spectrum from 500 nm-600 nm, with an emission occurring at around 528 nm. [0224] A source coupled to an excitation filter (i.e., a short pass filter having a cut off of 500 nm) was used to excite the bile inside the capillary. The detector was coupled to the bilirubin emission filter (i.e., a long pass filter having a cut off of 515 nm) along with a 50 mm, f/1.4 Nikon lens. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art based on Fig. 2-3 choice of any excitation wavelength) of electromagnetic radiation between 520 nm and 545 nm. (Zuzak [0285] for the visible application, the focal plane array (FPA) used was the HQ2 CCD in combination with the visible low resolution LCTF. The raw hyperspectral image data was collected over a spectral range of 520 nm-602 nm with a spectral resolution of 2 nm increments with the magnification set at 10.times. and CCD binning of 2.times.2 for increasing readout speed. Thus an entire reflectance hyperspectral image cube was acquired and saved to hard disk in around five (5) seconds. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm)

Regarding to claim 23:

23. Zuzak teach the endoscopic system of claim 1, wherein the plurality of pulses of electromagnetic radiation transmitted over the time period further comprises an excitation wavelength of electromagnetic radiation between 625 nm and 645 nm. (Zuzak Fig.2-3 [0052] FIG. 2 is a short pass filter transmission characteristics used as an excitation filter for bilirubin; [0053] FIG. 3 is a long pass filter transmission characteristics used as an excitation filter for bilirubin; It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art based on Fig. 2-3 choice of any excitation wavelength and Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm)

Regarding to claim 24:

24. Zuzak teach the endoscopic system of claim 1, wherein the plurality of pulses of electromagnetic radiation transmitted over the time period further comprises an excitation wavelength of electromagnetic radiation between 760 nm and 795 nm. (Zuzak Fig.2-3 [0052] FIG. 2 is a short pass filter transmission characteristics used as an excitation filter for bilirubin; [0053] FIG. 3 is a long pass filter transmission characteristics used as an excitation filter for bilirubin; It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art based on Fig. 2-3 choice of any excitation wavelength and Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm)

Regarding to claim 25:

25. Zuzak teach the endoscopic system of claim 1, wherein the plurality of pulses of electromagnetic radiation transmitted over the time period further comprises an excitation wavelength of electromagnetic radiation between 795 nm and 815 nm. (Zuzak Fig.2-3 [0052] FIG. 2 is a short pass filter transmission characteristics used as an excitation filter for bilirubin; [0053] FIG. 3 is a long pass filter transmission characteristics used as an excitation filter for bilirubin; It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art based on Fig. 2-3 choice of any excitation wavelength and Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm)

Regarding to claim 26:

26. Zuzak teach the endoscopic system of claim 1, wherein the plurality of pulses of electromagnetic radiation transmitted over the time period further comprises an excitation wavelength of electromagnetic radiation between 370 nm and 420 nm. (Zuzak [0070] FIG. 16 is a fluorescence image of bilirubin with excitation from 400 nm-500 nm compared to a blank capillary. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm)

Regarding to claim 27:

27. Zuzak teach the endoscopic system of claim 1, wherein the plurality of pulses of electromagnetic radiation transmitted over the time period further comprises an excitation wavelength of electromagnetic radiation between 600 nm and 670 nm. (Zuzak Fig.2-3 [0052] FIG. 2 is a short pass filter transmission characteristics used as an excitation filter for bilirubin; [0053] FIG. 3 is a long pass filter transmission characteristics used as an excitation filter for bilirubin; It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art based on Fig. 2-3 choice of any excitation wavelength and Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm)

Regarding to claim 32:

32. Zuzak teach the endoscopic system of claim 1, wherein the lens assembly comprises an electromagnetic radiation filter. (Zuzak [0259] light passes through a Liquid Crystal Tunable Filter (LCTF) 318 having solid-state construction and no-moving parts or vibrations, which works by applying voltage to its liquid crystal elements, to select a transmitted wavelength range, while blocking the rest of the wavelengths.)

Regarding to claim 34:

34. Zuzak teach the endoscopic system of claim 1, wherein each pulse of the plurality of pulses of electromagnetic radiation transmitted over the time period results in an exposure frame created by the image sensor, (Zuzak [0023] the present invention is a hyperspectral imaging system that includes one or more optical tunable radiation sources configured to illuminate one or more fluorescent targets) and wherein one or more exposure frames is fed to a corresponding system that will provide location of critical tissue structures in the scene. (Zuzak [0105] FIG. 48 is the in vivo hyperspectral imaging of human tissue, spatial variation of percentage of HbO.sub.2 and surface temperature in response to burn)

Regarding to claim 35:

35. Zuzak teach the endoscopic system of claim 34, wherein the location of the critical tissue structures in the scene is received by the endoscopic system and overlaid on the display, (Zuzak [0392] spectral sweep and "3 Shot" hyperspectral image cubes are acquired from the subject's toes to his knee in the lower limb's frontal plane. The output images color-coded for percent HbO.sub.2 with the "3 Shot" method shows similar relative oxygenation levels to the color-coded outputs of the spectral sweep method. Overlaying the spectral sweep images on a picture of the subject's leg creates a surface tissue oxygenation map for the entire leg (See FIG. 66)) and wherein the critical tissue structures are encoded to any color selected by either an algorithm or a user. (Zuzak [0248] the present invention provides unique capability to image relative levels of inherent chromophors within the tissue noninvasively without contrast agents in live humans during clinical visits or during surgery. A DLP spectral light engine may be used for illuminating the tissue with different wavelengths spectrum of light, and the light reflected back to the detector are measured as spectrum at each image pixel and using different chemometric methods to determine relative levels of inherent chromophors within the tissue can be visualized)

Regarding to claim 36:

36. Zuzak teach the endoscopic system of claim 1, wherein the system further comprises a filter that blocks the excitation wavelength of electromagnetic radiation (Zuzak [0259] light passes through a Liquid Crystal Tunable Filter (LCTF) 318 having solid-state construction and no-moving parts or vibrations, which works by applying voltage to its liquid crystal elements, to select a transmitted wavelength range, while blocking the rest of the wavelengths.) that causes the reagent to fluoresce. (Zuzak Fig. 24 [0179] the high pass filter (coupled with the detector) was used to collect the fluorescence photons coming from ICG)

Regarding to claim 37:

37. Zuzak teach the endoscopic system of claim 36, wherein the filter is located on the at least one optical element of the lens assembly (Zuzak [0172] the foregoing embodiment is represented in FIG. 1. Lamp 100 transmits light through collector optics 102 and into light guide 104. The light is then transmitted from light guide 104 through beam shaping optics 106 and filter 108. After exiting filter 108, the light reflects off of surface 110 and the reflected light is subsequently passes through filter 112 and lens 114 which in turn transmits the light to camera 116) such that the filter blocks the excitation wavelength  and allows a wavelength of the fluorescing reagent through the filter. (Zuzak [0259] light passes through a Liquid Crystal Tunable Filter (LCTF) 318 having solid-state construction and no-moving parts or vibrations, which works by applying voltage to its liquid crystal elements, to select a transmitted wavelength range, while blocking the rest of the wavelengths)

Regarding to claim 38:

38. Zuzak teach the endoscopic system of claim 1, wherein the image sensor detects a wavelength of the fluorescing reagent to provide an image of one or more critical structures in a human body. (Zuzak [0051] FIG. 1 is a fluorescent imager for detecting, for example, ICG and bilirubin; [0233] The present invention can also be used in methods, including, in vivo pathology of cancer in real-time (e.g., before, during or after surgery), in the body (e.g., laparoscopically) without having to biopsy and/or fix the tissue or target to a slide)

Regarding to claim 39:

39. Zuzak teach the endoscopic system of claim 38, wherein the one or more critical structures in the human body comprises one of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor. (Zuzak [0119] FIG. 56B is the visualization of an ischemia induced by occluding blood flow to a finger imaged with the DLP HSI in "3 shot" mode)

Regarding to claim 40:

40. Zuzak teach the endoscopic system of claim 38, wherein the one or more critical structures in the human body are cancer cells, and wherein the system receives fluoresced electromagnetic radiation from a molecule that attaches a fluorophore that fluoresces (Zuzak [0233] the present invention includes a spectral illuminator using DLP technology to excite fluorescence markers (which can be native to the tissue (tissue fluorescence) or target, or that was injected or painted onto the tissue or target) and an optical filter, LCTF or other element used to pass emitted fluorescence light to a detector. With the improved imaging provided by the present invention, surgical procedures can focus on the target for treatment (or its adjacent tissue) by visualization, e.g., the biliary tree. The present invention system can be used for other surgical applications to perform in vivo pathology during surgery, or alternatively, in vivo hyperspectral pathology. The present invention can also be used in methods, including, in vivo pathology of cancer in real-time (e.g., before, during or after surgery), in the body (e.g., laparoscopically) without having to biopsy and/or fix the tissue or target to a slide. Zuzak Fig. 16 [0164] Fluorescence is the optical phenomenon of luminescence in which the molecular absorption of a photon triggers the emission of another photon of longer wavelength. The energy difference between the absorbed and the emitted wavelength ends up as molecular vibration or heat. A material that exhibits fluorescence is called a fluorophore. Different fluorophores have different absorption and emission wavelengths) when exposed to electromagnetic radiation having a wavelength between 770 nm and 790 nm to one or more of the cancer cells. (Zuzak Fig. 2-3 [0178] Quartz Tungsten Halogen lamps are popular visible and near infrared sources because of their smooth spectral curve and stable output. ICG has a molecular formula of C.sub.43H.sub.47N.sub.2NaO.sub.6S.sub.2. The filter designs have to be selected based on the emission and absorption spectrum of ICG. ICG has a bimodal absorption spectrum from 650 nm-800 nm, with peaks occurring at 685 nm and 775 nm in distilled water. In plasma, ICG has two absorption peaks at around 710 nm and 805 nm. The absorption spectrum changes according to the concentration of ICG and solvent. For example, higher concentrations have a maximum absorption at 685 nm, while lower concentrations have a maximum absorption at 775 nm in an aqueous solution. Thus, separate filters were designed for ICG with water as a solvent and ICG with blood as a solvent. Instead of a conventional band pass filter combination for emission and excitation filters, unique low pass and high pass filters are used as excitation and emission filters. [0179] The filter combination (excitation and emission) of low pass and high pass filters are used. The low pass filter has a cut off (50% Transmission) wavelength at 790 nm)

Regarding to claim 41:

41. Zuzak teach the endoscopic system of claim 1, wherein the excitation wavelength of electromagnetic radiation that causes a reagent to fluoresce is between 770 nm and 790 nm. (Zuzak Fig. 2-3 [0178] Quartz Tungsten Halogen lamps are popular visible and near infrared sources because of their smooth spectral curve and stable output. ICG has a molecular formula of C.sub.43H.sub.47N.sub.2NaO. sub.6S.sub.2. The filter designs have to be selected based on the emission and absorption spectrum of ICG. ICG has a bimodal absorption spectrum from 650 nm-800 nm, with peaks occurring at 685 nm and 775 nm in distilled water. In plasma, ICG has two absorption peaks at around 710 nm and 805 nm. The absorption spectrum changes according to the concentration of ICG and solvent. For example, higher concentrations have a maximum absorption at 685 nm, while lower concentrations have a maximum absorption at 775 nm in an aqueous solution. Thus, separate filters were designed for ICG with water as a solvent and ICG with blood as a solvent. Instead of a conventional band pass filter combination for emission and excitation filters, unique low pass and high pass filters are used as excitation and emission filters. [0179] The filter combination (excitation and emission) of low pass and high pass filters are used. The low pass filter has a cut off (50% Transmission) wavelength at 790 nm)

Regarding to claim 42:

42. Zuzak teach the endoscopic system of claim 41, further comprising a filter that blocks the excitation wavelength of electromagnetic radiation between 770 nm and 790 nm. (Zuzak [0259] light passes through a Liquid Crystal Tunable Filter (LCTF) 318 having solid-state construction and no-moving parts or vibrations, which works by applying voltage to its liquid crystal elements, to select a transmitted wavelength range, while blocking the rest of the wavelengths)

Regarding to claim 43:

43. Zuzak teach the endoscopic system of claim 1, wherein the excitation wavelength of electromagnetic radiation that causes a reagent to fluoresce is between 795 nm and 815 nm. (Zuzak Fig. 24 [0179] the high pass filter (coupled with the detector) was used to collect the fluorescence photons coming from ICG. In an aqueous solution ICG, has an emission peak at 820 nm. Thus, a high pass emission filter with a cut-off (50% Transmission) at 805 nm is used. [0180] ICG in blood follows a similar pattern as that for ICG in an aqueous solution with changes in the Excitation and Emission cut-off filters. The low pass excitation filter has a wavelength cut off (50% Transmission) at 810 nm. This filter coupled with the source enables illuminating the target (ICG) with its entire absorption wavelength. ICG emission occurs at 830 nm when in blood)

Regarding to claim 44:

44. Zuzak teach the endoscopic system of claim 43, further comprising a filter that blocks the excitation wavelength of electromagnetic radiation between 795 nm and 815 nm. (Zuzak [0259] light passes through a Liquid Crystal Tunable Filter (LCTF) 318 having solid-state construction and no-moving parts or vibrations, which works by applying voltage to its liquid crystal elements, to select a transmitted wavelength range, while blocking the rest of the wavelengths)

Regarding to claim 45:

45. Zuzak teach the endoscopic system of claim 38, wherein the one or more critical structures in the human body are cancer cells, and wherein the system receives fluoresced electromagnetic radiation from a molecule that attaches a fluorophore that fluoresces when exposed to electromagnetic radiation (Zuzak [0233] the present invention includes a spectral illuminator using DLP technology to excite fluorescence markers (which can be native to the tissue (tissue fluorescence) or target, or that was injected or painted onto the tissue or target) and an optical filter, LCTF or other element used to pass emitted fluorescence light to a detector. With the improved imaging provided by the present invention, surgical procedures can focus on the target for treatment (or its adjacent tissue) by visualization, e.g., the biliary tree. The present invention system can be used for other surgical applications to perform in vivo pathology during surgery, or alternatively, in vivo hyperspectral pathology. The present invention can also be used in methods, including, in vivo pathology of cancer in real-time (e.g., before, during or after surgery), in the body (e.g., laparoscopically) without having to biopsy and/or fix the tissue or target to a slide. Zuzak Fig. 16 [0164] Fluorescence is the optical phenomenon of luminescence in which the molecular absorption of a photon triggers the emission of another photon of longer wavelength. The energy difference between the absorbed and the emitted wavelength ends up as molecular vibration or heat. A material that exhibits fluorescence is called a fluorophore. Different fluorophores have different absorption and emission wavelengths) having a wavelength between 795 nm and 815 nm to one or more of the cancer cells. (Zuzak Fig. 24 [0179] the high pass filter (coupled with the detector) was used to collect the fluorescence photons coming from ICG. In an aqueous solution ICG, has an emission peak at 820 nm. Thus, a high pass emission filter with a cut-off (50% Transmission) at 805 nm is used. [0180] ICG in blood follows a similar pattern as that for ICG in an aqueous solution with changes in the Excitation and Emission cut-off filters. The low pass excitation filter has a wavelength cut off (50% Transmission) at 810 nm. This filter coupled with the source enables illuminating the target (ICG) with its entire absorption wavelength. ICG emission occurs at 830 nm when in blood)

Regarding to claim 46:

46. Zuzak teach the endoscopic system of claim 1, wherein the excitation wavelength of electromagnetic radiation that causes a reagent to fluoresce comprises: (Zuzak Fig. 16 [0164] Fluorescence is the optical phenomenon of luminescence in which the molecular absorption of a photon triggers the emission of another photon of longer wavelength. The energy difference between the absorbed and the emitted wavelength ends up as molecular vibration or heat. A material that exhibits fluorescence is called a fluorophore. Different fluorophores have different absorption and emission wavelengths)
one or more pulses of electromagnetic radiation between 770 nm and 790 nm; and (Zuzak Fig. 2-3 [0178] Quartz Tungsten Halogen lamps are popular visible and near infrared sources because of their smooth spectral curve and stable output. ICG has a molecular formula of C.sub.43H.sub.47N.sub.2NaO.sub.6S.sub.2. The filter designs have to be selected based on the emission and absorption spectrum of ICG. ICG has a bimodal absorption spectrum from 650 nm-800 nm, with peaks occurring at 685 nm and 775 nm in distilled water. In plasma, ICG has two absorption peaks at around 710 nm and 805 nm. The absorption spectrum changes according to the concentration of ICG and solvent. For example, higher concentrations have a maximum absorption at 685 nm, while lower concentrations have a maximum absorption at 775 nm in an aqueous solution. Thus, separate filters were designed for ICG with water as a solvent and ICG with blood as a solvent. Instead of a conventional band pass filter combination for emission and excitation filters, unique low pass and high pass filters are used as excitation and emission filters. [0179] The filter combination (excitation and emission) of low pass and high pass filters are used. The low pass filter has a cut off (50% Transmission) wavelength at 790 nm)
one or more pulses of electromagnetic radiation between 795 nm and 815 nm. (Zuzak Fig. 24 [0179] the high pass filter (coupled with the detector) was used to collect the fluorescence photons coming from ICG. In an aqueous solution ICG, has an emission peak at 820 nm. Thus, a high pass emission filter with a cut-off (50% Transmission) at 805 nm is used. [0180] ICG in blood follows a similar pattern as that for ICG in an aqueous solution with changes in the Excitation and Emission cut-off filters. The low pass excitation filter has a wavelength cut off (50% Transmission) at 810 nm. This filter coupled with the source enables illuminating the target (ICG) with its entire absorption wavelength. ICG emission occurs at 830 nm when in blood)

Regarding to claim 47:

47. Zuzak teach the endoscopic system of claim 46, further comprising a filter that blocks the excitation wavelength of electromagnetic radiation between 770 nm and 790 nm. (Zuzak [0259] light passes through a Liquid Crystal Tunable Filter (LCTF) 318 having solid-state construction and no-moving parts or vibrations, which works by applying voltage to its liquid crystal elements, to select a transmitted wavelength range, while blocking the rest of the wavelengths.)

Regarding to claim 48:

48. Zuzak teach the endoscopic system of claim 46, further comprising a filter that blocks the excitation wavelength of electromagnetic radiation between 795 nm and 815 nm. (Zuzak [0259] light passes through a Liquid Crystal Tunable Filter (LCTF) 318 having solid-state construction and no-moving parts or vibrations, which works by applying voltage to its liquid crystal elements, to select a transmitted wavelength range, while blocking the rest of the wavelengths.)

Regarding to claim 49:

49. Zuzak teach the endoscopic system of claim 46, further comprising a first filter that filters electromagnetic radiation between 770 nm and 790 nm and a second filter that filters electromagnetic radiation between 795 nm and 815 nm. (Zuzak [0178] Instead of a conventional band pass filter combination for emission and excitation filters, unique low pass and high pass filters are used as excitation and emission filters. [0259] light passes through a Liquid Crystal Tunable Filter (LCTF) 318 having solid-state construction and no-moving parts or vibrations, which works by applying voltage to its liquid crystal elements, to select a transmitted wavelength range, while blocking the rest of the wavelengths)

Regarding to claim 50:

50. Zuzak teach the endoscopic system of claim 46, further comprising one or more filters that allow electromagnetic radiation between 790 nm and 800 nm and above 815 nm to pass through the one or more filters to the image sensor. (Zuzak [0178] Instead of a conventional band pass filter combination for emission and excitation filters, unique low pass and high pass filters are used as excitation and emission filters. [0259] light passes through a Liquid Crystal Tunable Filter (LCTF) 318 having solid-state construction and no-moving parts or vibrations, which works by applying voltage to its liquid crystal elements, to select a transmitted wavelength range, while blocking the rest of the wavelengths)

Regarding to claim 51:

51. Zuzak teach the endoscopic system of claim 38, wherein the one or more critical structures in the human body are cancer cells, and wherein the system receives fluoresced electromagnetic radiation from a molecule that attaches a fluorophore that fluoresces when exposed to electromagnetic radiation (Zuzak [0233] the present invention includes a spectral illuminator using DLP technology to excite fluorescence markers (which can be native to the tissue (tissue fluorescence) or target, or that was injected or painted onto the tissue or target) and an optical filter, LCTF or other element used to pass emitted fluorescence light to a detector. With the improved imaging provided by the present invention, surgical procedures can focus on the target for treatment (or its adjacent tissue) by visualization, e.g., the biliary tree. The present invention system can be used for other surgical applications to perform in vivo pathology during surgery, or alternatively, in vivo hyperspectral pathology. The present invention can also be used in methods, including, in vivo pathology of cancer in real-time (e.g., before, during or after surgery), in the body (e.g., laparoscopically) without having to biopsy and/or fix the tissue or target to a slide. Zuzak Fig. 16 [0164] Fluorescence is the optical phenomenon of luminescence in which the molecular absorption of a photon triggers the emission of another photon of longer wavelength. The energy difference between the absorbed and the emitted wavelength ends up as molecular vibration or heat. A material that exhibits fluorescence is called a fluorophore. Different fluorophores have different absorption and emission wavelengths) having a wavelength between 770 nm and 790 nm and between 705 nm and 815 nm to one or more of the cancer cells. (Zuzak Fig. 2-3 [0178] Quartz Tungsten Halogen lamps are popular visible and near infrared sources because of their smooth spectral curve and stable output. ICG has a molecular formula of C.sub.43H.sub.47N.sub.2NaO. sub.6S.sub.2. The filter designs have to be selected based on the emission and absorption spectrum of ICG. ICG has a bimodal absorption spectrum from 650 nm-800 nm, with peaks occurring at 685 nm and 775 nm in distilled water. In plasma, ICG has two absorption peaks at around 710 nm and 805 nm. The absorption spectrum changes according to the concentration of ICG and solvent. For example, higher concentrations have a maximum absorption at 685 nm, while lower concentrations have a maximum absorption at 775 nm in an aqueous solution. Thus, separate filters were designed for ICG with water as a solvent and ICG with blood as a solvent. Instead of a conventional band pass filter combination for emission and excitation filters, unique low pass and high pass filters are used as excitation and emission filters. [0179] The filter combination (excitation and emission) of low pass and high pass filters are used. The low pass filter has a cut off (50% Transmission) wavelength at 790 nm)

Regarding to claim 52:

52. Zuzak teach the endoscopic system of claim 1, wherein the imaging device comprises a first image sensor and a second image sensor to produce a three-dimensional image. (Zuzak [0330] the second fundamental method of hyperspectral imaging [multiple sensor] is acquiring all spatial information at a wavelength of interest and scanning through a spectral range using optical or electro-optical filters. A liquid crystal tunable filter (LCTF) or acousto-optic tunable filter (AOTF) is used to cut off all broadband light except for a precisely tuned narrow bandpass. (See Sellar R G, Boreman G D, Classification of imaging spectrometers for remote sensing applications. 2005; 44:1-3). A scientific grade camera captures an image of a full 2D scene (e.g., tissue sample) at each narrow bandpass through a sweep of contiguous wavelengths, resulting in a 3D hyperspectral image cube)
Alternatively second image sensor (Thommen [0092] any color combination or any electromagnetic partition can be used in place of the red partition, green partition, and blue partition, such as cyan, magenta, and yellow, ultraviolet, infra-red, or any other combination, including all visible and non-visible wavelengths. Exemplary illumination systems, and other features that can be included or incorporated in the camera module 102, are disclosed in U.S. Pat. No. 9,516,239 entitled YCBCR PULSED ILLUMINATION SCHEME IN A LIGHT DEFICIENT ENVIRONMENT; and U.S. Pat. No. 9,641,815 [second image sensor in col. 4 line 47-48 - color sensors or multi spectrum sensors are those sensors known to have a color filter array (CFA) thereon so as to filter the incoming electromagnetic radiation into its separate components] entitled SUPER RESOLUTION AND COLOR MOTION ARTIFACT CORRECTION IN A PULSED COLOR IMAGING SYSTEM, each of which is incorporated herein by reference)

Regarding to claim 53:

53. Zuzak teach the endoscopic system of claim 52, wherein the first image sensor receives electromagnetic radiation about 815 nm. (Zuzak Fig. 24 [0179] the high pass filter (coupled with the detector) was used to collect the fluorescence photons coming from ICG. In an aqueous solution ICG, has an emission peak at 820 nm. Thus, a high pass emission filter with a cut-off (50% Transmission) at 805 nm is used. [0180] ICG in blood follows a similar pattern as that for ICG in an aqueous solution with changes in the Excitation and Emission cut-off filters. The low pass excitation filter has a wavelength cut off (50% Transmission) at 810 nm. This filter coupled with the source enables illuminating the target (ICG) with its entire absorption wavelength. ICG emission occurs at 830 nm when in blood)

Regarding to claim 54:

54. Zuzak teach the endoscopic system of claim 52, wherein the second image sensor receives electromagnetic radiation between 785 nm and 800 nm. (Zuzak Fig. 2-3 [0178] Quartz Tungsten Halogen lamps are popular visible and near infrared sources because of their smooth spectral curve and stable output. ICG has a molecular formula of C.sub.43H.sub.47N.sub.2NaO. sub.6S.sub.2. The filter designs have to be selected based on the emission and absorption spectrum of ICG. ICG has a bimodal absorption spectrum from 650 nm-800 nm, with peaks occurring at 685 nm and 775 nm in distilled water)

Regarding to claim 55:

55. Zuzak teach the endoscopic system of claim 52, between 770 nm and 815 nm and the second image sensor comprises one or more filters that filters the electromagnetic radiation between 760 nm and 785 nm and electromagnetic radiation between 800 nm and 850 nm. (Zuzak Fig. 2-3 [0178] Quartz Tungsten Halogen lamps are popular visible and near infrared sources because of their smooth spectral curve and stable output. ICG has a molecular formula of C.sub.43H.sub.47N .sub. 2NaO.sub.6S.sub.2. The filter designs have to be selected based on the emission and absorption spectrum of ICG. ICG has a bimodal absorption spectrum from 650 nm-800 nm, with peaks occurring at 685 nm and 775 nm in distilled water. In plasma, ICG has two absorption peaks at around 710 nm and 805 nm. The absorption spectrum changes according to the concentration of ICG and solvent. For example, higher concentrations have a maximum absorption at 685 nm, while lower concentrations have a maximum absorption at 775 nm in an aqueous solution. Thus, separate filters were designed for ICG with water as a solvent and ICG with blood as a solvent. Instead of a conventional band pass filter combination for emission and excitation filters, unique low pass and high pass filters are used as excitation and emission filters. [0179] The filter combination (excitation and emission) of low pass and high pass filters are used. The low pass filter has a cut off (50% Transmission) wavelength at 790 nm. Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted)

Zuzak do not explicitly teach wherein the first image sensor comprises one or more filters that filters the electromagnetic radiation.

However Thommen teach wherein the first image sensor comprises one or more filters that filters the electromagnetic radiation (Thommen [0092] any color combination or any electromagnetic partition can be used in place of the red partition, green partition, and blue partition, such as cyan, magenta, and yellow, ultraviolet, infra-red, or any other combination, including all visible and non-visible wavelengths. Exemplary illumination systems, and other features that can be included or incorporated in the camera module 102, are disclosed in U.S. Pat. No. 9,516,239 entitled YCBCR PULSED ILLUMINATION SCHEME IN A LIGHT DEFICIENT ENVIRONMENT; and U.S. Pat. No. 9,641,815 [second image sensor in col. 4 line 47-48 - color sensors or multi spectrum sensors are those sensors known to have a color filter array (CFA) thereon so as to filter the incoming electromagnetic radiation into its separate components] entitled SUPER RESOLUTION AND COLOR MOTION ARTIFACT CORRECTION IN A PULSED COLOR IMAGING SYSTEM, each of which is incorporated herein by reference)

Regarding to claim 56:

56. Zuzak teach the endoscopic system of claim 52, wherein the system comprises a first filter that filters electromagnetic radiation between 770 nm and 815 nm. (Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted)

Regarding to claim 57:

57. Zuzak teach the endoscopic system of claim 52, wherein the system comprises a second filter that filters electromagnetic radiation between 760 nm and 785 nm and electromagnetic radiation between 800 nm and 850 nm. (Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted)

Claims 2-9 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuzak (U.S. Pub. No. 20100056928 A1), in view of Thommen (U.S. Pub. No. 20180008138 A1), further in view of Blanquart (U.S. Pub. No. 20180014000 A1).

Regarding to claim 2:

2. Zuzak teach the endoscopic system of claim 1, Zuzak do not explicitly teach wherein a duration of each pulse of the plurality of pulses of electromagnetic radiation transmitted over the time period is variable.

However Blanquart teach wherein a duration of each pulse of the plurality of pulses of electromagnetic radiation transmitted over the time period is variable. (Blanquart Fig. 7)

The motivation for combining Zuzak and Thommen as set forth in claim 1 is equally applicable to claim 2. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zuzak, further incorporating Thommen and Blanquart in video/camera technology. One would be motivated to do so, to incorporate a duration of each pulse of the plurality of pulses of electromagnetic radiation transmitted over the time period is variable. This functionality will improve image quality with predictable results.

Regarding to claim 3:

3. Zuzak teach the endoscopic system of claim 1, Zuzak do not explicitly teach wherein during a pulse duration a plurality of sub- pulses of electromagnetic radiation having a sub-duration are emitted, and wherein the sub- duration is shorter than the pulse duration.

However Blanquart teach wherein during a pulse duration a plurality of sub- pulses of electromagnetic radiation having a sub-duration are emitted, and wherein the sub- duration is shorter than the pulse duration. (Blanquart Fig. 6B shows full pulse width duration as doted vertical lines is shorter than individual red, green and blue sub pulse. [0047] The timing for the general case is shown in FIG. 6A. It turns out that if the λ factor is equal to 0.552; both the red and the green components are exactly cancelled, in which case the Cb information can be provided with pure blue light. Similarly, setting δ=0.650 cancels out the blue and green components for Cr which becomes pure red. This particular example is illustrated in FIG. 6B, which also depicts λ and δ as integer multiples of ½.sup.8. This is a convenient approximation for the digital frame reconstruction (see later discussion))

Regarding to claim 4:

4. Zuzak teach the endoscopic system of claim 3, Zuzak do not explicitly teach wherein the pulse sub-durations in the pulse duration are different for each sub-pulse of electromagnetic radiation.

However Blanquart teach wherein the pulse sub-durations in the pulse duration are different for each sub-pulse of electromagnetic radiation. (Blanquart Fig. 6B)

Regarding to claim 5:

5. Zuzak teach the endoscopic system of claim 3, Zuzak do not explicitly teach wherein the pulse sub-durations in the pulse duration comprise two or more sub-pulses of electromagnetic radiation with equal duration.

However Blanquart teach wherein the pulse sub-durations in the pulse duration comprise two or more sub-pulses of electromagnetic radiation with equal duration. (Blanquart Fig. 6B has zero and equal duration for green and red sub-pulse for second frame)

Regarding to claim 6:

6. Zuzak teach the endoscopic system of claim 3, Zuzak do not explicitly teach wherein one or more of the plurality of sub-pulses comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse.

However Blanquart teach wherein one or more of the plurality of sub-pulses comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse. (Blanquart Fig. 6B)

Regarding to claim 7:

7. Zuzak teach the endoscopic system of claim 3, Zuzak do not explicitly teach wherein the sub-durations of the plurality of sub-pulses are variable in both electromagnetic radiation wavelengths emitted and in the number of emissions occurring per pulse duration.

However Blanquart teach wherein the sub-durations of the plurality of sub-pulses are variable in both electromagnetic radiation wavelengths emitted and in the number of emissions occurring per pulse duration. (Blanquart Fig. 6B has zero duration for green and red sub-pulse for second frame, but one pulse for first frame)

Regarding to claim 8:

8. Zuzak teach the endoscopic system of claim 7, Zuzak do not explicitly teach wherein the sub-durations of the plurality of sub-pulses are equivalent to a single pulse duration that provides a single frame exposure of the video stream.

However Blanquart teach wherein the sub-durations of the plurality of sub-pulses are equivalent to a single pulse duration that provides a single frame exposure of the video stream. (Blanquart Fig. 6B shows full pulse width duration as doted vertical lines is shorter than individual red, green and blue sub pulse. [0047] The timing for the general case is shown in FIG. 6A. It turns out that if the λ factor is equal to 0.552; both the red and the green components are exactly cancelled, in which case the Cb information can be provided with pure blue light. Similarly, setting δ=0.650 cancels out the blue and green components for Cr which becomes pure red. This particular example is illustrated in FIG. 6B, which also depicts λ and δ as integer multiples of ½.sup.8. This is a convenient approximation for the digital frame reconstruction (see later discussion).)

Regarding to claim 9:

9. Zuzak teach the endoscopic system of claim 1, Zuzak do not explicitly teach wherein the plurality of pulses of electromagnetic radiation comprises one or more different sets of pulses each having a different combination of pulse types.

However Blanquart teach wherein the plurality of pulses of electromagnetic radiation comprises one or more different sets of pulses each having a different combination of pulse types. (Blanquart Fig. 6B has zero duration for green and red sub-pulse for second frame, but one pulse for first frame)

Regarding to claim 15:

15. Zuzak teach the endoscopic system of claim 1, Zuzak do not explicitly teach wherein each pulse of the plurality of pulses of electromagnetic radiation transmitted over the time period is an exposure frame created by the image sensor, (and wherein one or more exposure frames are displayed to a user as a single image on the display as part of the video stream.

However Blanquart teach wherein each pulse of the plurality of pulses of electromagnetic radiation transmitted over the time period is an exposure frame created by the image sensor, (Blanquart Fig. 5 [0036] an example illumination sequence is a repeating pattern of four frames (R-G-B-G)) and wherein one or more exposure frames are displayed to a user as a single image (Blanquart Fig. 5 [0043] Essentially there are three monochromatic pulsed light sources under the fast control of the camera and a special design of monochromatic CMOS image sensor which enables high final progressive video rates of 60 Hz or more. Periodic sequences of monochromatic red, green and blue frames are captured, e.g., with an R-G-B-G pattern, and assembled into sRGB [single image] images in the image signal processor chain (ISP). The light-pulse and sensor readout timing relationship is shown in FIG. 5. In order to provide pure luminance information in the same frame, all three sources are pulsed in unison with light energies that are modulated according to the color transformation coefficients that convert from RGB space to YCbCr (as per the ITU-R BT.709 HD standard)) on the display as part of the video stream. (Blanquart [0037] small diameter (˜3-10 mm) endoscopy. In particular, it allows for endoscope designs in which the sensor is located in the space-constrained distal end, thereby greatly reducing the complexity and cost of the optical section, while providing high definition video)

Regarding to claim 16:

16. Zuzak teach the endoscopic system of claim 1, Zuzak do not explicitly teach wherein each pulse of the plurality of pulses of electromagnetic radiation transmitted over the time period is an exposure frame created by the image sensor, and wherein the plurality of pulses of electromagnetic radiation transmitted over the time period are displayed to a user as a single image on the display as part of the video stream.

However Blanquart teach wherein each pulse of the plurality of pulses of electromagnetic radiation transmitted over the time period is an exposure frame created by the image sensor, (Blanquart Fig. 5 [0036] an example illumination sequence is a repeating pattern of four frames (R-G-B-G)) and wherein the plurality of pulses of electromagnetic radiation transmitted over the time period are displayed to a user as a single image (Blanquart Fig. 5 [0043] Essentially there are three monochromatic pulsed light sources under the fast control of the camera and a special design of monochromatic CMOS image sensor which enables high final progressive video rates of 60 Hz or more. Periodic sequences of monochromatic red, green and blue frames are captured, e.g., with an R-G-B-G pattern, and assembled into sRGB [single image] images in the image signal processor chain (ISP). The light-pulse and sensor readout timing relationship is shown in FIG. 5. In order to provide pure luminance information in the same frame, all three sources are pulsed in unison with light energies that are modulated according to the color transformation coefficients that convert from RGB space to YCbCr (as per the ITU-R BT.709 HD standard)) on the display as part of the video stream. (Blanquart [0037] small diameter (˜3-10 mm) endoscopy. In particular, it allows for endoscope designs in which the sensor is located in the space-constrained distal end, thereby greatly reducing the complexity and cost of the optical section, while providing high definition video)

Claims 11-13, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuzak (U.S. Pub. No. 20100056928 A1), in view of Thommen (U.S. Pub. No. 20180008138 A1), further in view of Blanquart_319 (U.S. Pub. No. 20140163319 A1).

Regarding to claim 11:

11. Zuzak teach the endoscopic system of claim 1, Zuzak do not explicitly teach wherein the image frame comprises overlaid data based on three or more pulses of the plurality of pulses of electromagnetic radiation.

However Blanquart_319 teach wherein the image frame comprises overlaid data based on three or more pulses of the plurality of pulses of electromagnetic radiation. (Blanquart_319 Fig. 7 [0076] An embodiment may comprise a pulse cycle pattern as follows: [0077] Green pulse; [0078] Red pulse; [0079] Blue pulse; [0080] Green pulse; [0081] Red pulse; [0082] Blue pulse; [0083] Infra-red (IR) pulse; [0085] As can be seen in the example, an IR partition may be pulsed at a rate differing from the rates of the other partition pulses. This may be done to emphasize a certain aspect of the scene, with the IR data simply being overlaid with the other data in the video output to make the desired emphasis)

The motivation for combining Zuzak and Thommen as set forth in claim 1 is equally applicable to claim 11. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zuzak, further incorporating Thommen and Blanquart_319 in video/camera technology. One would be motivated to do so, to incorporate the image frame comprises overlaid data based on three or more pulses of the plurality of pulses of electromagnetic radiation. This functionality will improve image user experience.

Regarding to claim 12:

12. Zuzak teach the endoscopic system of claim 1, Zuzak do not explicitly teach wherein the lumen transmits the plurality of pulses of electromagnetic radiation 
repeatedly sufficiently for generating a video stream comprising a plurality of image frames, and wherein the plurality of image frames comprises a plurality of combinations of overlaid data based on a plurality of combinations of different types of pulses of electromagnetic radiation.

However Thommen teach wherein the lumen transmits the plurality of pulses of electromagnetic radiation (Thommen [0098] when integrated with an access device 110, the illumination lumen 128 can be disposed radially-inward from the lens lumen 126, e.g., such that the illumination lumen is disposed closer to the center of the access device working channel than the lens lumen. This can provide a more even distribution of light within the working channel of the access device 110.) 

However Blanquart_319 teach repeatedly sufficiently for generating a video stream comprising a plurality of image frames, (Blanquart_319 [0013] FIGS. 7A-7E illustrate schematic views of the processes over an interval of time for recording a frame of video for both full spectrum light and partitioned spectrum light in accordance with the principles and teachings of the disclosure) and wherein the plurality of image frames comprises a plurality of combinations of overlaid data based on a plurality of combinations of different types of pulses of electromagnetic radiation. (Blanquart_319 Fig. 7 [0076] An embodiment may comprise a pulse cycle pattern as follows: [0077] Green pulse; [0078] Red pulse; [0079] Blue pulse; [0080] Green pulse; [0081] Red pulse; [0082] Blue pulse; [0083] Infra-red (IR) pulse; [0085] As can be seen in the example, an IR partition may be pulsed at a rate differing from the rates of the other partition pulses. This may be done to emphasize a certain aspect of the scene, with the IR data simply being overlaid with the other data in the video output to make the desired emphasis)

Regarding to claim 13:

13. Zuzak teach the system of claim 1, Zuzak do not explicitly teach wherein the lumen transmits the plurality of pulses of electromagnetic radiation repeatedly sufficiently for generating a video stream comprising a plurality of image frames, and wherein each image frame of the plurality of image frames comprises overlaid data based on a single combination of different types of pulses of electromagnetic radiation.

However Blanquart_319 teach wherein the lumen transmits the plurality of pulses of electromagnetic radiation repeatedly sufficiently for generating a video stream comprising a plurality of image frames, (Blanquart_319 [0013] FIGS. 7A-7E illustrate schematic views of the processes over an interval of time for recording a frame of video for both full spectrum light and partitioned spectrum light in accordance with the principles and teachings of the disclosure) and wherein each image frame of the plurality of image frames comprises overlaid data based on a single combination of different types of pulses of electromagnetic radiation. (Blanquart_319 Fig. 7 [0076] An embodiment may comprise a pulse cycle pattern as follows: [0077] Green pulse; [0078] Red pulse; [0079] Blue pulse; [0080] Green pulse; [0081] Red pulse; [0082] Blue pulse; [0083] Infra-red (IR) pulse; [0085] As can be seen in the example, an IR partition may be pulsed at a rate differing from the rates of the other partition pulses. This may be done to emphasize a certain aspect of the scene, with the IR data simply being overlaid with the other data in the video output to make the desired emphasis)

Regarding to claim 17:

17. Zuzak teach the endoscopic system of claim 1, wherein each pulse of the plurality of pulses of electromagnetic radiation transmitted over the time period is an exposure frame created by the image sensor, (Zuzak [0322] the present invention describes a "3 shot" illumination method in an integrated DLP hyperspectral imaging (HSI) system which reduces the number of image frames required to generate a processed image that is color-coded based on matching the reflectance of each pixel in an image to known reflectance spectra. Zuzak FIG. 18 [0010] laparoscope is a long and rigid tube that is attached to a camera [sensor]  ... with the help of the laparoscope and a video display, which guides the surgeon for the procedure) 

Zuzak do not explicitly teach and wherein one or more exposure frames are displayed to a user as an overlay image on the display as part of the video stream.

However Blanquart_319 teach and wherein one or more exposure frames are displayed to a user as an overlay image on the display as part of the video stream. (Blanquart_319 [0013] FIGS. 7A-7E illustrate schematic views of the processes over an interval of time for recording a frame of video for both full spectrum light and partitioned spectrum light in accordance with the principles and teachings of the disclosure. Blanquart_319 Fig. 7 [0076] An embodiment may comprise a pulse cycle pattern as follows: [0077] Green pulse; [0078] Red pulse; [0079] Blue pulse; [0080] Green pulse; [0081] Red pulse; [0082] Blue pulse; [0083] Infra-red (IR) pulse; [0085] As can be seen in the example, an IR partition may be pulsed at a rate differing from the rates of the other partition pulses. This may be done to emphasize a certain aspect of the scene, with the IR data simply being overlaid with the other data in the video output to make the desired emphasis)

Regarding to claim 20:

20. Zuzak teach the endoscopic system of claim 19, Zuzak do not explicitly teach wherein the single image is assigned a visible color for use on the display, and wherein the visible color is 8-bit or 16-bit or n-bit.

However Blanquart_319 teach wherein the single image is assigned a visible color for use on the display, and wherein the visible color is 8-bit or 16-bit or n-bit. (Blanquart_319 [0100] FIG. 14 is an embodiment example of color fusion hardware. The color fusion hardware takes in an RGBGRGBGRGBG video data stream at 1402 and converts it to a parallel RGB video data stream at 1405. The bit width on the input side may be, e.g., 12 bits per color)

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuzak (U.S. Pub. No. 20100056928 A1), in view of Thommen (U.S. Pub. No. 20180008138 A1), further in view of Yoshizaki (U.S. Pub. No. 20170360275 A1).

Regarding to claim 14:

14. Zuzak teach the endoscopic system of claim 1, Zuzak do not explicitly teach further comprising a control system for illuminating the scene, wherein the control system automatically adjusts or changes the plurality of pulses of electromagnetic radiation transmitted over the time period based on a threshold, wherein the threshold determines proper illumination of the scene.

However Yoshizaki teach further comprising a control system for illuminating the scene, wherein the control system automatically adjusts or changes the plurality of pulses of electromagnetic radiation transmitted over the time period based on a threshold, wherein the threshold determines proper illumination of the scene. (Yoshizaki [0146] if a change amount calculated by a first calculation unit 661 is a fifth threshold or more, an illumination controller 665 may make a light source device 3 emit excitation light such that a light emission amount of the excitation light by the light source device 3 is increased. Specifically, as illustrated in (a) of FIG. 18, if a curve L4 representing temporal change of the change amount by the first calculation unit 661 is not the fifth threshold LT5 or more, the illumination controller 665 causes the light source device 3 to emit the excitation light such that the light emission amount of the excitation light is increased as illustrated by a polygonal line L5 in (b) of FIG. 18. Consequently, the light intensity level of fluorescence of the fluorescent agent is increased. Needless to say, the illumination controller 665 may control the light emission amount of the excitation light emitted by the light source device 3 based on the change amount calculated by the first calculation unit 661)

 The motivation for combining Zuzak and Thommen as set forth in claim 1 is equally applicable to claim 14. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zuzak, further incorporating Thommen and Yoshizaki in video/camera technology. One would be motivated to do so, to incorporate t the control system automatically adjusts or changes the plurality of pulses of electromagnetic radiation transmitted over the time period based on a threshold, wherein the threshold determines proper illumination of the scene. This functionality will enhance capabilities.

Claims 28-31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuzak (U.S. Pub. No. 20100056928 A1), in view of Thommen (U.S. Pub. No. 20180008138 A1), further in view of Helfer (U.S. Pub. No. 20040116800 A1).

Regarding to claim 28:

28. Zuzak teach the endoscopic system of claim 1, Zuzak do not explicitly teach wherein the light engine comprises a polarization filter.

However Helfer teach wherein the light engine comprises a polarization filter. (Helfer [0008] U.S. Pat. No. 6,236,879, for a "Fiber optic catheter system," discloses "A catheter system including a catheter having a proximal end and a distal end and a device for determining the position of the distal end of the catheter relative to the position of the proximal end of the catheter, the device for determining the position including a glass fiber within a lumen of the catheter, the lumen being defined by a wall, a first polarization filter near the proximal end of the catheter, and a second polarization filter near the distal end of the catheter, wherein the first and second polarization filters are fixed with respect to the wall, and wherein the glass fiber is suitable for transporting polarized light while maintaining the direction of the polarization of the light substantially unchanged during torsional stress of the catheter.")
 
The motivation for combining Zuzak and Thommen as set forth in claim 1 is equally applicable to claim 28. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zuzak, further incorporating Thommen and Helfer in video/camera technology. One would be motivated to do so, to incorporate the light engine comprises a polarization filter. This functionality will improve cost.

Regarding to claim 29:

29. Zuzak teach the endoscopic system of claim 28, Zuzak do not explicitly teach wherein the polarization filter is located in a path of the electromagnetic radiation.

However Helfer teach wherein the polarization filter is located in a path of the electromagnetic radiation. (Helfer [0008] U.S. Pat. No. 6,236,879, for a "Fiber optic catheter system," discloses "A catheter system including a catheter having a proximal end and a distal end and a device for determining the position of the distal end of the catheter relative to the position of the proximal end of the catheter, the device for determining the position including a glass fiber within a lumen of the catheter, the lumen being defined by a wall, a first polarization filter near the proximal end of the catheter, and a second polarization filter near the distal end of the catheter, wherein the first and second polarization filters are fixed with respect to the wall, and wherein the glass fiber is suitable for transporting polarized light while maintaining the direction of the polarization of the light substantially unchanged during torsional stress of the catheter.")

Regarding to claim 30:

30. Zuzak teach the endoscopic system of claim 29, Zuzak do not explicitly teach wherein the polarization filter is located at a proximal end of the lumen.

However Helfer teach wherein the polarization filter is located at a proximal end of the lumen. (Helfer [0008] U.S. Pat. No. 6,236,879, for a "Fiber optic catheter system," discloses "A catheter system including a catheter having a proximal end and a distal end and a device for determining the position of the distal end of the catheter relative to the position of the proximal end of the catheter, the device for determining the position including a glass fiber within a lumen of the catheter, the lumen being defined by a wall, a first polarization filter near the proximal end of the catheter, and a second polarization filter near the distal end of the catheter, wherein the first and second polarization filters are fixed with respect to the wall, and wherein the glass fiber is suitable for transporting polarized light while maintaining the direction of the polarization of the light substantially unchanged during torsional stress of the catheter.")

Regarding to claim 31:

31. Zuzak teach the endoscopic system of claim 29, Zuzak do not explicitly teach wherein the polarization filter is located at a distal end of the lumen.

However Helfer teach wherein the polarization filter is located at a distal end of the lumen. (Helfer [0008] U.S. Pat. No. 6,236,879, for a "Fiber optic catheter system," discloses "A catheter system including a catheter having a proximal end and a distal end and a device for determining the position of the distal end of the catheter relative to the position of the proximal end of the catheter, the device for determining the position including a glass fiber within a lumen of the catheter, the lumen being defined by a wall, a first polarization filter near the proximal end of the catheter, and a second polarization filter near the distal end of the catheter, wherein the first and second polarization filters are fixed with respect to the wall, and wherein the glass fiber is suitable for transporting polarized light while maintaining the direction of the polarization of the light substantially unchanged during torsional stress of the catheter.")

Regarding to claim 33:

33. Zuzak teach the endoscopic system of claim 1, Zuzak do not explicitly teach wherein the lens assembly comprises a polarization filter.

However Helfer teach wherein the lens assembly (Helfer [0079] FIG. 13 depicts another embodiment of an assembly 700 comprised of a catheter cable assembly 702 and a tip assembly 704. The catheter cable assembly 702 comprises 2 strands 706, 708 that, in this embodiment, are all preferably fiber optic strands. In this embodiment, strand 706 passes through the tip area 712 and connects to a lens assembly 710) comprises a polarization filter. (Helfer [0008] U.S. Pat. No. 6,236,879, for a "Fiber optic catheter system," discloses "A catheter system including a catheter having a proximal end and a distal end and a device for determining the position of the distal end of the catheter relative to the position of the proximal end of the catheter, the device for determining the position including a glass fiber within a lumen of the catheter, the lumen being defined by a wall, a first polarization filter near the proximal end of the catheter, and a second polarization filter near the distal end of the catheter, wherein the first and second polarization filters are fixed with respect to the wall, and wherein the glass fiber is suitable for transporting polarized light while maintaining the direction of the polarization of the light substantially unchanged during torsional stress of the catheter.")

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482